LYONS, Justice
(concurring specially).
The petitioner seeks relief from the trial court’s order allowing an amendment of the ad damnum clause more than one year after commencement of the action. The original complaint sought damages in the amount of $74,900, just $100.01 less than the jurisdictional amount necessary for removal to federal court. See 28 U.S.C. § 1332(a).
I find no abuse of discretion in allowing the amendment. I therefore concur to deny the petition. However, the Standing Committee on Alabama Rules of Civil Procedure should address the question of amendments either increasing the amount in controversy or removing a stated amount in controversy after the expiration of the one-year period for removal provided by 28 U.S.C. § 1446(h). See, e.g., Ark. R. Civ. P. 8(a) (demand for an unspecified amount limits recovery to a sum less than the amount required for federal court jurisdiction) or S.C. R. Civ. P. 8(a) (a party pleading a stated sum as an upper limit thereby limits that party’s claim).
HOUSTON, SEE, HARWOOD, and WOODALL, JJ., concur.